department of the treasury internal_revenue_service washington d c tax exempt and government entities oct uniform issue list set ep rt legend taxpayer iraa financial_institution b pian e plan c account g financial_institution f financial_institution d financial_institution h division i amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by facsimiles dated date and date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 and sec_402 of the internal_revenue_code code regarding the distributions of amount sec_1 and from jra a maintained with financial_institution b and amount from plan c and amount from plan e maintained with financial institutions d and f respectively the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount sec_1 and from ira a and amount from plan c and amount from plan e asserts that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 and sec_402 was due to the erroneous actions by an employee of financial_institution h amount sec_1 and were transferred directly into account g anon-ira account amount sec_1 and remain in account g and have not been used for any purpose taxpayer maintained ira a an individual_retirement_account under sec_408 of the code in addition taxpayer is a participant in plans c and e profit-sharing cash or deferred artangements under sec_401 of the code taxpayer represents that in late he decided to consolidate these three retirement plans into one ira sponsored by financial_institution h taxpayer was advised by an emaployee of financial_institution h that to complete consolidation of his retirement accounts he needed to contact division i of financial_institution h and request that the fimds be transferred or sent to financial_institution h where the funds would be held by account g taxpayer met with an employee of division i and stated he wanted to open an ira into which he would transfer funds from ira a and plans and e desire to open the ira the employee of division i prepared an application form subscription agreement and investment questionnaire for taxpayer's signature the form was completed by the division i employee the completed application was presented to taxpayer for signature in response to taxpayer's by letter dated date taxpayer requested that financial_institution b wire transfer amount fom ira a to account g the transfer occurred on date in addition in march of taxpayer requested that financial_institution b wire transfer amount from ira a to account g this transfer occurred on march neither financial_institution b nor the custodian for ira a issued a form 1099-r in early taxpayer requested that financial_institution d transfer amount from plan to account g the transfer occurred in february taxpayer financial_institution h and the custodian for plan c treated the distribution of amount as a transfer of qualified retirement_funds to an ira the custodian for plan c issued a form 1099-r showing a taxable_distribution of zero lastly on date taxpayer informed financial_institution h he wished to transfer amount from plan e to account g the custodian for plan e prepared a check dated date totaling amount which was sent to financial_institution h and deposited into account g taxpayer financial_institution h and the custodian for plan e treated the distribution of amount as a transfer of qualified retirement_funds to an ra the custodian for plan e issued a form 1099-r showing a taxable_distribution of zero time taxpayer became aware by e-mail message dated date in response to an inquiry by taxpayer the sate employee who had assisted taxpayer with the four transfers from his retirement plans to acoount g assured taxpayer that account g was an ira taxpayer treated all four of the distributions from ira a and plans c and e as eligible rollover distributions not subject_to income_taxation in march of taxpayer informed financial_institution h of a desire to make additional transfers of qualified retirement_funds into account g financial_institution h informed taxpayer that custodian to custodian transfers may only be made through a custodian at this that account g was not an jra and was set up as an individual_account taxpayer never intended to remove amount sec_1 or from a tax qualified_retirement_plan or an ira financial_institution h has acknowledged its employee erred when he failed to advise taxpayer of the necessity of investing funds through a custodian based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_1 and and the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_3 and sec_408 of the code provides that except as otherwise provided in sec_408 of the cade any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributes as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicabie to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or gi the entire amount received including money and any other_property is paid inte an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code section d b of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster o other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributes received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shail not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 b of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions section big_number a of the income_tax regulations question and answer-15 provides in relevant part that an eligibie rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities rev_proc i r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 b of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postel error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘the information presented and the documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover of amount sec_1 and amount was caused by erroneous actions of an employee of financial_institution h such actions constituted an error by a financial_institution therefore pursuant to sec_408 and sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount i from ira a and amount from plan c and amount from plan b and taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount dollar_figure into a rollover ira provided all other requirements of sec_408 and sec_402 c of the code except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 and sec_402 of the code respectively atnount was distributed from ira a approximately months after the distribution of amount due to the application of sec_408 and d b of the code to amount amount may not be rolled over to an eligible_retirement_plan no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact ld satc sincerely yours manager employee_plans technical group cc enclosures deleted copy of this letter notice of intention to disclose notice
